Citation Nr: 1208782	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-36 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the prior decision denying service connection for an acquired psychiatric disorder was final and, if not, entitlement to service connection for such disability. 

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for hypertension and, if so, entitlement to service connection for such disorder. 

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for sinus disorder.

5.  Entitlement to service connection for arthritis of the knees.

6.  Entitlement to service connection for glaucoma.

7.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for kidney failure, claimed as due to medication prescribed by a Department of Veterans Affairs treatment facility.


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973, with subsequent service in the Alabama Air National Guard from 1975 until 1990 or 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  No hearing was requested.

In February 2004, the RO denied service connection for a sinus disorder and arthritis of the knees, and denied the Veteran's application to reopen the previously denied service connection claim for hypertension.  In an October 2004, the RO denied service connection for diabetes and glaucoma, as well as compensation under the provisions of 38 U.S.C.A. § 1151 for kidney failure.  The Veteran appealed from each of these decisions.  In March 2009, the Board issued a decision denying each of these issues.  The Veteran then appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision as to those six issues.  In June 2008, in order to comply with such Order, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  The case now returns to the Board. 

In January 2009, the RO denied the Veteran's application to reopen the previously denied service connection claim for an acquired psychiatric disorder.  The Veteran appealed from that determination to the Board.  Therefore, this appeal has been merged with the prior appeal for the purposes of consideration by the Board.  However, as discussed below, the Board finds that the previous denial of this service connection claim in September 2003 was not final because new and material evidence was received prior to the expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the issue before the Board is not actually whether new and material evidence has been received sufficient to reopen a "finally adjudicated claim" for service connection for an acquired psychiatric disorder, as contemplated by 38 C.F.R. § 3.156(a) (2011).  Rather, the issue is whether the prior decision was final with consideration of evidence received within one year of the initial decision and, therefore, entitlement to service connection based on this pending claim.  

With respect to the other issues on appeal, the prior remand directives were completed.  However, the issues of entitlement to service connection for hypertension, diabetes, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office for further development.


FINDINGS OF FACT

1.  The service connection claim for an acquired psychiatric disorder was initially denied in a September 2003 rating decision, and the Veteran did not submit a timely appeal; however, evidence received within one year of that denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the claim.

2.  The service connection claim for hypertension was initially denied in a December 1991 rating decision, and no new and material evidence was received within one year of that denial; the Veteran was notified of such denial and his appellate rights, and he did not file a timely appeal.

3.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim for hypertension.

4.  The weight of the evidence does not establish a chronic sinus disorder during active service, or continuity of symptomatology, and there is no medical evidence linking the current sinus disorder to active service. 

5.  The weight of the evidence does not establish a chronic knee disability (to include arthritis) as a result of the reported injury during active service, continuity of symptomatology or persistent symptoms, or arthritis to a compensable degree within one year after separation from active duty, and there is no medical evidence linking the current bilateral knee arthritis to active service.  

6.  There is no indication of any symptoms or diagnosis of glaucoma during active service, and there is no medical evidence suggesting a link to active service. 

7.  The weight of the evidence does not establish a chronic kidney disability as a result of any care or treatment by VA, to include medications that were prescribed.


CONCLUSIONS OF LAW

1.  The September 2003 denial of service connection for an acquired psychiatric disorder was not final, as new and material evidence was received prior to the expiration of the appellate period.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2003 & 2011).

2.  The December 1991 denial of service connection for hypertension was final, but new and material evidence has been received that is sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2011).

3.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

4.  The criteria for service connection for arthritis of the knees have not been met on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

5.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

6.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for kidney failure, claimed as due to medication prescribed by a VA treatment facility, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Additional notice requirements apply to claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  However, the Board decides herein that the previously denied claim for an acquired psychiatric disorder was not final.  The Board also decides herein to reopen the previous claim for hypertension, which was finally adjudicated.  As both of these determinations are completely favorable, no further notice or development is required in this regard.  

The Veteran was advised in March and June 2004, prior to the initial unfavorable rating decision in October 2004, of the evidence and information necessary to substantiate his service connection claim for glaucoma and the claim for compensation pursuant to 38 U.S.C.A. § 1151 for kidney failure, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  The Veteran was advised as to the service connection requirements concerning his claims for a sinus disorder and arthritis of the knees in October and November 2003, prior to the initial unfavorable decision as to these issues in February 2004.  In August 2009, the Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect as to this letter was cured by the subsequent readjudication of the claims, to include in a September 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

With regard to the duty to assist, the Veteran's service treatment records (including during service in the Air National Guard) and pertinent post-service VA and private treatment records have been obtained and considered.  As directed in the prior remand (and in compliance with the Court's Order and Joint Motion for Remand), records pertaining to the Veteran's disability benefits from the Social Security Administration (SSA) were also obtained and considered.  There is no indication of any outstanding medical records that are necessary to decide these claims.

In particular, service treatment records were obtained for his entire period of active service, including both active duty and his time in the Air National Guard.  The Board notes that the Veteran has reported being hospitalized in Italy in connection with his claim for a knee condition.  See September 2003 claim.  However, such records are generally included in the service medical records.  While the evidence includes treatment records covering the Veteran's service in Italy in 1972 and 1973, there is no indication of any hospitalization or knee complaints in such records.  Moreover, as discussed below, even if the Veteran was treated for a knee injury at that time, there is no indication of a resulting chronic condition.  Rather, there are numerous subsequent medical evaluations throughout the Veteran's military service, which reflect no complaints or diagnoses pertaining to the knees.  The Veteran has also not claimed that he was diagnosed with a chronic knee condition (to include arthritis) during service.  As such, there is no indication that any possibly missing service treatment records would help substantiate the Veteran's claim, and he is not prejudiced by their possible absence.

The Board also notes that the Veteran's periods of ACDUTRA have not been verified.  However, this information is not necessary for a fair adjudication of the service connection claims for a sinus disorder, arthritis of the knees, glaucoma, and the claim for compensation pursuant to 38 U.S.C.A. § 1151 for kidney failure.  Rather, as discussed below, the weight of the current evidence of record establishes that there were no complaints, diagnosis, or treatment for any of these conditions until after the Veteran's retirement from military service.  As such, the ACDUTRA dates would not provide any further evidence in support of these claims.

Additionally, the Board observes that the most recent post-service treatment records are dated in 2008.  However, the Veteran is not prejudiced by any possibly outstanding records because the currently available medical evidence establishes the existence of glaucoma, arthritis of the knees, and a sinus disorder.  Moreover, the Veteran has not claimed that any of his providers have told him that his current conditions are related to service.  Further, the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 was filed in September 2003 and is based on VA treatment prior to that time.  As discussed below, the dispositive question in this appeal is the existence of an additional disability based on such treatment, which is based on a comparison of the Veteran's condition immediately before and after such treatment.  The identified VA and private records pertaining to such period, as well as subsequent records through 2008, have been obtained.  As such, no further treatment records are necessary for a fair adjudication of these claims.

As a final development matter, the Board observes that the Veteran has not been afforded a VA examination concerning these claims.  VA's duty to assist requires that a VA examination be provided where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain diseases, manifestation of the disease during an applicable presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with service or with another service-connected disability; but (4) insufficient competent medical evidence in the claims file to adjudicate the claim.  The requirement of an "indication" that the claimed disability or symptoms "may be associated" with the in-service injury establishes a "low threshold."  Types of such evidence include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

In this case, the evidence of record establishes a current sinus disorder, glaucoma, and arthritis of the knees.  However, as discussed below, the evidence does not establish a diagnosis, or any sinus symptoms, pertinent eye symptoms or injury, or knee symptoms or injury during service, or until several years following service.  Further, there is no indication that any of these disabilities may be related to service, to include credible evidence of continuity of symptomatology or any medical evidence that suggests a nexus.  As such, VA's duty to provide a VA examination is not triggered for any of these disabilities.       

With respect to the claim for compensation under 38 U.S.C.A. § 1151, as discussed below, the medical evidence of record does not establish a current chronic kidney disorder, to include kidney failure.  As such, a VA examination or opinion could not provide any further support for this claim and, therefore, it is also not necessary.

Accordingly, the prior remand directives were completed.  For the reasons discussed above, another remand as to these claims would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of these claims at this time.

II.  Analysis

Service connection claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Active service includes both active duty and any period of ACDUTRA during which a veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Certain chronic diseases, including arthritis, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from active duty, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during active duty service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  These presumptive provisions do not apply to periods of ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent and credible evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Sinus disorder

The Veteran filed a claim for service connection for a sinus disorder in September 2003.  With respect to a current condition, VA and private records, including from the SSA, indicate that he was taking medication for sinus or allergy problems in August 2001 and afterwards.  

There is no evidence of any diagnosis or persistent symptoms of an allergy or sinus disorder during active service.  During active duty, the Veteran was treated for nasal congestion with the impression of viral syndrome in February 1972, and for a head cold with a runny nose in February 1973.  However, there is no indication that such symptoms were related to a sinus disorder.  Additionally, there were no subjective or objective complaints or defects noted on the Veteran's February 1973 examination upon separation from active duty.  Moreover, there were no subjective or objective complaints or defects noted on annual examinations for the Air National Guard from 1976 to 1982, in April 1985, or in December 1990.  Indeed, the Veteran specifically denied any sinusitis during these examinations.  

While the Veteran reported private treatment by Dr. P.C. for a sinus disorder from the 1970's forward in a September 2003 authorization, this provider indicated that no such records were available in November 2003.  However, it appears that records from Dr. P.C. dated from August 1980 through January 1991 were received in connection with a prior claim in September 1991.  There is no indication of any allergy or sinus problems in such records, and an August 1980 physical notes that the Veteran was "completely normal healthy."  

Rather, the first report of any allergy or sinus symptoms or treatment is in a June 1996 VA treatment record, or more than five years after the Veteran's retirement from military service.  The Veteran was noted to be taking allergy medications at that time, and he reported in November 1996 that he had sinus symptoms "at times" but not currently.  Similarly, the Veteran complained of his sinuses draining to a private provider (Dr. D) in March 1998.  While there are notations of shortness of breath as early as July 1990, there is no indication that such symptoms were related to the sinuses, or to any treatment or possible symptoms during service.  See records from Dr. D (including pulmonary function tests).

The Board notes that the Veteran is competent to report observable symptoms of a sinus disorder, such as drainage or difficulty breathing.  See Barr, 21 Vet. App. at 308; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   However, to the extent that he claims to have had symptoms of a sinus disorder continuously since active service, the Board finds such statements to be not credible, as they are inconsistent with the contemporaneous medical evidence of record, as summarized above.  Further, statements made for the purposes of medical treatment may be afforded greater probative value because the Veteran had a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Accordingly, the weight of the evidence does not establish a chronic sinus disorder during active service, or continuity of symptomatology.  

Additionally, there is no medical evidence of record relating Veteran's current condition to his active service.  While the Veteran believes his current allergy or sinus disorder condition is related to service, he is not competent to testify in this regard, as this question requires specialized knowledge, training, or experience, due to the complex nature of the respiratory system.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summary, the preponderance of the evidence is against service connection for a sinus disorder.  As such, the benefit of the doubt doctrine does not apply and the Veteran's claim must be denied.  38 C.F.R. § 3.102.

Arthritis of the knees

In his September 2003 claim, the Veteran asserted that he was hospitalized in Italy and that he "played football" while he was there "which most likely injured [his] knees."  The Veteran is not competent to diagnose a knee condition or to testify as to its etiology, as this question requires medical expertise due to the complex nature of the knees.  See Barr, 21 Vet. App. at 308; Espiritu , 2 Vet. App. at 494-95.  

The Veteran is competent to report injuring his knees during service, as this is factual nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He is also competent to report receiving treatment at that time and to observable knee symptoms, such as pain.  See Barr, 21 Vet. App. at 308; Layno, 6 Vet. App. at 469-71.  However, while the Veteran's service treatment records contain medical records pertaining to his service in Italy from 1972 to 1973, there is no indication of any hospitalization or knee complaints.  Moreover, even if the Veteran was treated for a knee injury at that time, there is no suggestion of a resulting chronic condition.  Rather, there are subsequent medical evaluations throughout the Veteran's military service, which reflect no subjective or objective complaints or diagnoses pertaining to the knees.  The Veteran specifically denied any swollen or painful joints during each examination.  See February 1973 separation examination from active duty; January 1975 examination upon entrance into the Air National Guard; annual examinations from 1976 to 1982, April 1985, and December 1990.   The Veteran has also not reported any further treatment during service, or claimed that he was diagnosed with a chronic knee condition (to include arthritis) during service.  

Post-service VA and private records reflect a diagnosis and treatment for a current disability of arthritis of the knees, as well as for gout and other medical conditions.  See, e.g., January 2004 VA record (indicating complaints of arthritis pain in the knees).  Similarly, a March 2003 fully favorable decision from the SSA indicates that the medical evidence establishes degenerative joint disease, based on VA and private records and the Veteran's subjective complaints.  In a July 2001 adult disability report for his SSA claim, the Veteran reported having arthritis with aching in the legs "for years."  However, the first documented treatment for any knee symptoms is in a June 1996 VA record, in which the Veteran requested medications for arthritis in the knees.  The Board notes that this would still be consistent with the Veteran's 2001 report of arthritis pain for years.  The Veteran has not identified any earlier VA or private treatment, other than the claimed injury while playing football during active duty service the early 1970's. 

In summary, the weight of the evidence does not establish a chronic knee disability (to include arthritis) as a result of the reported injury during active duty in the 1970's.  Similarly, the evidence does not establish continuity of symptomatology or persistent symptoms, or arthritis to a compensable degree within one year after separation from active duty.  To the extent that the Veteran claims to have had continuous knee symptoms after in-service injury, the Board finds such statements to be not credible, as they are inconsistent with the contemporaneous medical evidence of record.  Further, there is no medical evidence linking the current bilateral knee arthritis to the Veteran's active service.  As such, the preponderance of the evidence is against service connection for arthritis of the knees on a direct or presumptive basis.  Therefore, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.


Glaucoma 

The Veteran seeks service connection for glaucoma as a result of service.  However, this condition was first diagnosed in July 2001, many years after the Veteran's active duty and more than ten years after his retirement from active service.  See July 2001 VA ophthalmology record, July 2001 adult disability report for SSA.  

The Board notes that the Veteran was treated for a foreign body in the eyes on several occasions, and for burning or itching of the eyes after reading on one occasion during active duty.  See records dated in September 1970, March 1971, April 1972, May 1972.  However, the records reflect that his vision was not chronically impaired at that time, and there were no subjective or objective defects at the February 1973 examination upon separation from active duty.  Further, there were no subjective or objective complaints or defects at annual examinations from 1976 through 1982.  Although the Veteran reported wearing glasses or contact lens in April 1985, there is no indication that this was related to glaucoma.  The Veteran was again treated for a foreign object in the eye in February 1989, but he said that the eye felt better after being flushed.  During a March 1989 examination, the Veteran was noted to have impaired vision that was not disqualifying.  

The Board notes that the Veteran's current eye diagnoses include astigmatism presbyopic, as reflected in the July 2001 VA record.  However, a congenital or developmental defect (including refractive error of the eye such as presbyopia) is generally not eligible for service connection, as it is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Moreover, the Veteran has not claimed service connection for his presbyopia but, rather, for his glaucoma.  

Similarly, while the evidence from July 2001 forward reflects diabetic retinopathy, this is a separate diagnosis that has not been claimed.  Further, there is no indication that such condition is related to the instances of treatment or symptoms in service.  The Veteran is also not currently service-connected for diabetes, so service connection cannot be granted on a secondary basis for such condition.

The evidence of record also does not reflect continuity of eye symptomatology.  Rather, the Veteran reported in his July 2001 adult disability report for his SSA claim that his vision was "going bad."  The Board notes that this would be consistent with the diagnosis of glaucoma in July 2001, as well as with the generally normal examinations during active service, with the exception of the congenital or developmental defect.  While the Veteran is competent to report observable symptoms of an eye disability, such as vision difficulties, he is not competent to offer an opinion as to the nature or etiology of such condition.  Rather, such question requires specialized knowledge, training, or experience, due to the complex nature of the eyes.  See Barr, 21 Vet. App. at  308; Espiritu , 2 Vet. App. at 494-95.  As discussed above, there is no indication of any symptoms or diagnosis of glaucoma during active service, and there is no medical evidence suggesting a link to active service.  Accordingly, the preponderance of the evidence is against service connection for glaucoma, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.

Compensation pursuant to 38 U.S.C.A. § 1151 for kidney failure

The Veteran filed an informal claim for compensation for kidney damage as due to medications prescribed by VA in August 2003, followed by a formal claim for compensation pursuant to 38 U.S.C.A. § 1151 in February 2004.  He asserts that he has kidney failure as a result of medications prescribed by VA.  

When a veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected.  To determine whether there is additional disability, the veteran's condition immediately before starting the VA care, treatment, examination, services, or program upon which the claims is based is compared to his or her condition after such care, treatment, examination, services, or program has stopped.  

For claims filed on or after October 1, 1997, the additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  Alternatively, compensation will be awarded if additional disability or death was directly caused by an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, evidence obtained from the SSA includes VA and private records prior to March 2003, when a fully favorable decision was issued by the SSA.  The adjudicator noted that the evidence established renal failure.  

VA treatment records reflect a diagnosis of renal failure in June 2002, and Naprosyn was discontinued at that time.  In October 2002, the diagnosis was "acute renal failure probably secondary to NSAIDs daily use."  The provider noted that the Veteran was taken off of NSAIDs, and his creatinine improved to 1.4.  In March 2003, the notation was "acute renal failure which is resolved now off Naprosyn."  There is no other indication of kidney damage or a diagnosis of kidney failure after that time in VA records dated through December 2008.

Similarly, private records from Dr. D dated through May 2006 note a diagnosis of renal failure from April 2002 through December 2002.  In July 2002, the Veteran reported that his VA provider had told him he had renal failure.  That same month, blood work showed high creatinine and rare hyaline casts, and a sonogram was conducted for renal failure.  However, there are no subsequent notations of any kidney failure or kidney problems, including in blood work.  Indeed, the Veteran affirmatively denied any current kidney trouble in May 2004 when reporting his medical history to a private optometrist.  

The Board acknowledges that the evidence establishes acute renal failure starting in 2002 as a result of Naprosyn or NSAIDs prescribed by VA.  However, the medical evidence record reflects that this condition resolved by March 2003, and there was no resulting chronic disability, to include kidney failure.  While the Veteran and his representative assert that there is a chronic kidney disability, they are not competent to provide testimony as to such issue.  Rather, this question requires specialized knowledge, training, or experience, due to the complex nature of the genitourinary system.  See Barr, 21 Vet. App. at 308; Espiritu, 2 Vet. App. at 494-95.  

As such, the weight of the evidence does not establish a chronic kidney disability as a result of any care or treatment by VA, to include medications that were prescribed.  Therefore, it is unnecessary to discuss the remaining elements of a claim for compensation pursuant to 38 U.S.C.A. § 1151.  As the preponderance of the evidence is against the Veteran's claim for kidney failure, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107.

Claims to reopen

The Veteran's service connection claim for hypertension was initially denied in a December 1991 rating decision.  He was notified of the denial and his appellate rights, and he did not dispute the decision.  Therefore, the decision became final.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2011).

The Veteran again sought service connection for hypertension in September 2003.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108; Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial includes SSA records, statements from the Veteran, and post-service VA and private treatment records.  Such records generally reflect a diagnosis and treatment for hypertension during the period in which the Veteran served in the Air National Guard, or from approximately 1984 forward, which was also shown in service records.  When considered with the prior evidence of record, such evidence relates to an unestablished fact necessary to substantiate the service connection claim, namely, whether the Veteran's hypertension was incurred or aggravated during active service, to include a qualifying period of ACDUTRA.  When presumed to be credible, such evidence raises a reasonable possibility of substantiating the service connection claim for hypertension.  Accordingly, new and material evidence has been received sufficient to reopen this claim.  38 C.F.R. § 3.156(a).

The Board will now turn to the application to reopen the previously denied claim for an acquired psychiatric disorder.  The Veteran sought service connection for such disability via a formal claim (VA Form 21-526) in March 2003, and the claim was initially denied in a September 2003 rating decision.  The Veteran's representative argues that this decision was not final because new and material evidence was submitted within one year of this decision.  

Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period (or within one year from the initial unfavorable decision), or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Bond, 659 F.3d at 1367-68 (finding that this provision requires VA to evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim).  

In this regard, the Board notes that no communication or appeal was received from the Veteran within the one year following the rating decision, or at any point prior to April 2005.  However, pertinent VA and private records were associated with the claims file.  Evidence received since the September 2003 rating decision includes statements from the Veteran and copies of post-service VA and private treatment records.  As with the prior claim, the Veteran asserts that he was treated for mental health during active duty in 1970 or 1971.  Additionally, he reported such treatment for post-service treatment purposes, and complained of nightmares and negative experiences during active duty and subsequent service that he believes resulted in his current mental health problems.  See, e.g., September 2001 private record from Cahaba Center (associated with the claims file in July 2004); March 2003 VA treatment record (associated with the claims file in March 2004).  

Although some of this evidence was previously considered, the new evidence from treatment records relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether any current acquired psychiatric disorder was incurred or aggravated during active service.  When presumed credible, the evidence raises a reasonable possibility of substantiating the service connection claim.  Accordingly, this constitutes new and material evidence, as defined by 38 C.F.R. § 3.156(a).  Furthermore, as such evidence was received prior to the expiration of the appellate period from the September 2003 rating decision, it renders this prior decision not final, and the prior claim remains pending.  38 C.F.R. § 3.156(b).  Further development is necessary with respect to this claim. 


ORDER

The September 2003 denial of the service connection claim for an acquired psychiatric disorder was not final, as new and material evidence was received prior to the expiration of the previous appellate period.

New and material evidence having been received, the previously denied service connection claim for hypertension is reopened.

Service connection for a sinus disorder is denied.

Service connection for arthritis of the knees is denied.

Service connection for glaucoma is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for kidney failure, claimed as due to medication prescribed at a VA treatment facility, is denied.


REMAND

Further development is necessary as to the service connection claims for hypertension, an acquired psychiatric disorder, and diabetes.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In contrast to the conditions discussed above, the evidence of record establishes a diagnosis of hypertension and diabetes within years that the Veteran served in the Air National Guard, namely, from approximately 1984 forward.  See, e.g., October 1983 record from Dr. C indicating a diagnosis of hypertension; May 1989 and January 1991 certifications from Dr. L of diabetes and hypertension since 1984.  Subsequent VA and private records indicate continued treatment after service.  

However, it is unclear whether either of these disabilities was incurred or aggravated during a period of ACDUTRA so as to allow for service connection on such basis, as the ACDUTRA dates are not of record.  Additionally, the request for verification of any service in Vietnam from the National Personnel Records Center (NPRC) does not yet appear to have been completed.  See August 2008 response from PIES (instructing to resubmit request).  The Board notes that, if the Veteran is shown to have qualifying service in Vietnam, he may be eligible for service connection for Type II diabetes mellitus on a presumptive basis.  See 38 C.F.R. § 3.307(a)(6), 3.309(e).  Accordingly, a remand is necessary to verify the Veteran's ACDUTRA dates, and to resubmit the request for verification of any Vietnam service.  Thereafter, a medical opinion should be requested as to whether the Veteran's diabetes or hypertension was incurred or aggravated during a period of ACDUTRA, or was otherwise incurred or aggravated by active service.

With respect to an acquired psychiatric disorder, as discussed above, the prior rating decision in September 2003 was not final and, therefore, the Veteran's claim proceeds from his initial service connection claim.  The Veteran has reported outpatient mental health treatment during service at Pope AFB in 1970 or 1971.  See, e.g., March 2003 claim, September 2001 private record from Cahaba Center.  The Board notes the current evidence includes records from Pope AFB during this period, and there is no indication of any mental health complaints.  However, mental health records may be kept separately from other service treatment records.  As such, additional attempts should be made upon remand, as necessary, to obtain any service mental health records for the period from 1970 to 1971.  

Currently available VA and private records, including records from the SSA, reflect several mental health diagnoses, including major depressive disorder, schizoaffective disorder, generalized anxiety disorder, and adjustment disorder-depression.  Further, the Veteran reported problems during service, among other stressors, during post-service VA and mental health treatment sessions.  See, e.g., January 2002 psychological report from SSA; VA records dated in November 2002, March 2003, July 2003, March 2004; records from Cahaba Center dated in September 2001, July 2002, September 2003, June 2004.  As the last VA and private mental health records in the claims file are dated in 2004, any identified, outstanding post-service VA and private mental health records should be requested, after receiving any necessary releases from the Veteran.  Thereafter, he should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The Board notes that schizoaffective disorder constitutes a psychosis for VA purposes.  See 38 C.F.R. § 3.384(defining psychosis for VA purposes).  Further, a psychosis may be presumptively service connected if it manifested to a compensable degree following separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309(a).  As such, the examiner should indicate whether any current disorder constitutes a psychosis for VA purposes and, if so, the extent of any symptoms within one year after the Veteran's separation from active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers who have treated him for any mental health symptoms since 2004, and to complete an authorization and release (VA Form 21-4142) for records from any non-VA facilities.  Thereafter, request copies of any identified, outstanding records for which the necessary authorization is received, specifically to include any VA treatment records dated since March 2004 and any records from Cahaba Center dated since June 2004.

2.  Contact the NPRC, the Adjutant of the Alabama Air National Guard, and/or any other appropriate agency, to verify the precise dates of the Veteran's periods of ACDUTRA.  A list of each period and type of service should be associated with the claims file.  Also, resubmit the request to the NPRC for verification of any service by the Veteran in the Republic of Vietnam.

3.  Request copies of any outpatient mental health records for the Veteran from the Pope AFB in North Carolina from 1970 through 1971.  Requests should be made to the NPRC, directly to the facility, or to any other indicated records repository, as appropriate.  

4.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  All records received must be associated with the claims file.  Requests for records from Federal agencies, including VA and military records, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Any such determination should be documented in the claims file.  Reasonable requests must be made for any identified non-VA records.  If any records cannot be obtained, the Veteran should be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

5.  After completing the above-described development, schedule the Veteran for a VA examination to determine the etiology of his current diabetes and hypertension.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  A list of any verified periods of ACDUTRA service must be provided to the examiner.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Was the Veteran's current diabetes at least as likely as not (probability of 50 percent or more) incurred or aggravated beyond its normal progression during any period of ACDUTRA service?  If not, was the diabetes at least as likely as not otherwise incurred or aggravated as a result of the Veteran's active service, including active duty?

(b)  Was the Veteran's current hypertension at least as likely as not (probability of 50 percent or more) incurred or aggravated beyond its normal progression during any period of ACDUTRA service?  If not, was the hypertension at least as likely as not otherwise incurred or aggravated as a result of the Veteran's active service, including active duty?

Please provide the complete reasoning for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

6.  After completing the development described in paragraphs 1 through 4, schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  A list of any verified periods of ACDUTRA service must be provided to the examiner.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Identify any current acquired psychiatric disorder, and record and measure the manifestations of any such disorder.  

(b)  If schizoaffective disorder is currently diagnosed, please state whether it is at least as likely as not (probably of 50 percent or more) that such condition manifested within one year following the Veteran's separation from active duty, or by March 1974.  Also, please state the extent of symptoms at that point, if possible.

(c)  For any other diagnosed disorder, is it at least as likely as not (probably of 50 percent or more) that any current disorder was incurred or aggravated as a result of any incident during active service, to include active duty and any verified periods of ACDUTRA?  

Please provide the complete reasoning for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

7.  After completing any further development as may be indicated by any response received upon remand, readjudicate the merits of the service connection claims for hypertension and an acquired psychiatric disorder, and the service connection claim for diabetes.  All lay and medical evidence of record and all raised theories of service connection should be considered.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examinations requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


